IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 August 13, 2009
                                No. 09-10094
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

JIMMIE LEE WALTON

                                           Plaintiff-Appellant

v.

DALLAS COUNTY SHERIFF LUPE VALDEZ

                                           Defendant-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:08-CV-2166


Before GARZA, CLEMENT and OWEN, Circuit Judges.
PER CURIAM:*
      Jimmie Lee Walton, Texas prisoner # 1482003, moves to proceed in forma
pauperis (IFP) to appeal the dismissal of his 42 U.S.C. § 1983 complaint as
frivolous pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). The district court
denied Walton leave to proceed IFP on appeal, certifying that the appeal is not
taken in good faith. By moving for leave to proceed IFP, Walton is challenging
that certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 09-10094

inquiry into Walton’s good faith “is limited to whether the appeal involves legal
points arguable on their merits (and therefore not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks omitted).
      Because neither Walton’s IFP motion nor his brief in support of his IFP
motion address the reasons for the district court’s certification decision or the
basis of the district court’s dismissal, it is the same as if he had not appealed the
judgment. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987); Baugh, 117 F.3d at 202. Walton has not demonstrated that
he will raise a nonfrivolous issue on appeal. See Howard, 707 F.2d at 219-20.
Accordingly, Walton’s motion to proceed IFP is denied. See Baugh, 117 F.3d at
202 n.24. Because his appeal is frivolous, see Howard, 707 F.2d at 219-20, his
appeal is dismissed. See 5 TH C IR. R. 42.2.
      The district court’s dismissal of Walton’s § 1983 complaint and the
dismissal of this appeal as frivolous count as two strikes for purposes of 28
U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
1996). We caution Walton that once he accumulates three strikes, he may not
proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he “is under imminent danger of serious physical
injury.” § 1915(g).
      MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                         2